Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action fully acknowledges Applicant’s remarks filed on March 5th, 2021 and March 16th, 2021.  Claims 1, 6, 7, 9, 10, and 12-18 are allowed.  Claims 2-5, 8, and 11 are canceled.

                                              Interview Summary
Examiner discussed with Applicant’s representative clarifying claim 1, as amended in the supplemental response filed on March 16th, 2021, to provide that the controller is further configured to display the table of operation levels applied to each of the measurement types coincident with that retrieved from the storage.  Applicant’s representative agreed to such an amendment by way of Examiner’s Amendment, and Examiner asserted that this would place claims 1, 6, 7, 9, 10, and 12-18 in condition for allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shrinath Malur on March 18th, 2021.

The application has been amended as follows: 
Please amend the last paragraph of claim 1-
retrieve, from the storage, the table which stores the operation level applied to each of the measurement types, and control the display to display the operation level applied for the input selecting the first measurement type.



Allowable Subject Matter
Claims 1, 6, 7, 9, 10, and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, namely CN 103257243A, Mimura (USPN 6,544,476), Kling (USPN 4,166,095), Mashiko (US 2008/0031777), and Tokunaga (US 2013/0009988) , does not teach or fairly suggest an automatic analysis device, as recited in claim 1, which includes a storage and display, as recited therein, wherein a controller is configured to and carries out the particular information retrieval and selection, commands to the first and second measurement devices, and controlling the display to particularly display information associated with the first measurement type in a manner distinguishable from information associated with measurement types other than the first measurement type, .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments filed on March 5th, 2021 in constitution with the supplemental claim amendments filed on March 16th, 2021 and the above-discussed Examiner’s Amendment to the claims, with respect to claims 1, 6, 7, 9, 10, and 12-18 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kling et al. (USPN 4,166,095) discloses an automatic analyzer in which different chemical tests are performed selectively on samples and including a controllable display that indicates which tests have been programmed for various enabled channels is considered relevant to Applicant’s field of endeavor.  Mashiko (US .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NEIL N TURK/           Primary Examiner, Art Unit 1798